Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of October 8,
2010, by and among U.S. REALTY PARTNERS LIMITED PARTNERSHIP, a Delaware limited
partnership (“USRP”), AIMCO USRP MERGER SUB LLC, a Delaware limited liability
company (the “Aimco Subsidiary”), and AIMCO PROPERTIES, L.P., a Delaware limited
partnership (“Aimco OP”).
     WHEREAS, U.S. Realty I Corporation, the corporate general partner of USRP
(“U.S. Realty I”), has determined that the Merger (as defined below) of the
Aimco Subsidiary with and into USRP, with USRP as the surviving entity, is
advisable and in the best interests of USRP and its partners; and
     WHEREAS, Aimco OP, the individual general partner of USRP, has determined
that the Merger of the Aimco Subsidiary with and into USRP, with USRP as the
surviving entity, is advisable and in the best interests of USRP and its
partners; and
     WHEREAS, Aimco OP, the sole member of the Aimco Subsidiary, has determined
that the Merger of the Aimco Subsidiary with and into USRP, with USRP as the
surviving entity, is advisable and in the best interests of the Aimco Subsidiary
and its member; and
     WHEREAS the Board of Directors of AIMCO-GP, Inc., the general partner of
Aimco OP (“AIMCO-GP”), has determined that the Merger of the Aimco Subsidiary
with and into USRP, with USRP as the surviving entity, is advisable and in the
best interests of Aimco OP and its partners; and
     WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which the
Merger will be consummated.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, USRP, the Aimco
Subsidiary and Aimco OP hereby agree as follows:
     Section 1. The Merger. Subject to the terms and conditions set forth
herein, the Aimco Subsidiary shall be merged with and into USRP (the “Merger”),
and USRP shall be the surviving entity of the Merger (the “Surviving Entity”).
The Merger will have the effects specified in this Agreement, section 17-211 of
the Delaware Revised Uniform Limited Partnership Act, as amended (the “DRULPA”),
and section 18-209 of the Delaware Limited Liability Company Act, as amended
(the “DLLCA”)
     Section 2. General Partners. U.S. Realty I will be the corporate general
partner of the Surviving Entity, and Aimco OP will be the individual general
partner of the Surviving Entity.
     Section 3. Certificate. As soon as practicable after the approval of this
Agreement by a majority in interest of limited partnership interests of USRP
(each a “Unit” and, collectively, the “Units”), USRP shall cause to be filed a
certificate of merger with respect to the Merger (the “Certificate of Merger”)
with the Office of the Secretary of State of the State of Delaware pursuant to
section 17-211 of the DRULPA and section 18-209 of the DLLCA. The Merger shall
become effective at such time as the Certificate of Merger has been accepted for
record by the Secretary of State of the State of Delaware (the “Effective
Time”).
     Section 4. Limited Partnership Agreement. The agreement of limited
partnership of USRP as in effect immediately prior to the consummation of the
Merger (the “Partnership Agreement”), shall be the agreement of limited
partnership of the Surviving Entity until thereafter amended in accordance with
the provisions thereof and applicable law. The general partners and each limited
partner of the Surviving Entity shall have the rights under, be bound by and be
subject to the terms and conditions of, the Partnership Agreement, as a general
partner or limited partner, as applicable.
     Section 5. Treatment of Interests in USRP.
     (a) Limited Partners’ Interests.

1



--------------------------------------------------------------------------------



 



     (i) In connection with the Merger and in accordance with the procedures set
forth in Section 5(a)(iii) hereto, each Unit outstanding immediately prior to
the Effective Time and held by limited partners of USRP, except Units held by
limited partners who have perfected their appraisal rights pursuant to Exhibit A
hereto, shall be converted into the right to receive, at the election of the
limited partner, either (x) $2.76 in cash (the “Cash Consideration”) or (y) a
number of partnership common units of Aimco OP calculated by dividing $2.76 by
the average closing price of Apartment Investment and Management Company common
stock, as reported on the NYSE, over the ten consecutive trading days ending on
the second trading day immediately prior to the Effective Time (the “OP Unit
Consideration” and, together with the Cash Consideration, the “Merger
Consideration”).
     (ii) Notwithstanding Section 5(a)(i), if Aimco OP determines that the law
of the state or other jurisdiction in which a limited partner resides would
prohibit the issuance of partnership common units of Aimco OP in that state or
jurisdiction (or that the registration in that state or other jurisdiction would
be prohibitively costly), then such limited partner will only be entitled to
receive the Cash Consideration for each Unit.
     (iii) Aimco OP shall prepare a form of election (the “Election Form”)
describing the Merger and pursuant to which each limited partner of USRP will
have the right to elect to receive either the Cash Consideration or the OP Unit
Consideration (subject to Section 5(a)(ii)). Aimco OP shall mail or cause to be
mailed an Election Form to each limited partner, together with any other
materials that Aimco OP determines to be necessary or prudent, no later than ten
(10) days after the Effective Time. An election to receive the Cash
Consideration or the OP Unit Consideration shall be effective only if a properly
executed Election Form is received by Aimco OP or its designees prior to 5:00
p.m., Eastern Time on the day that is thirty (30) days after the mailing of such
Election Form by Aimco OP. If a limited partner fails to return a duly completed
Election Form within the time period specified in the Election Form, such holder
shall be deemed to have elected to receive the Cash Consideration. In addition,
each limited partner that resides in a state or other jurisdiction that Aimco OP
determines would prohibit the issuance of partnership common units of Aimco OP
(or in which registration would be prohibitively costly) will be deemed to have
elected the Cash Consideration. USRP, the Aimco Subsidiary and Aimco OP agree
that limited partners shall have the right to revoke any election made in
connection with the Merger at any time prior to the expiration of the time
period stated in the Election Form. Aimco OP and U.S. Realty I, by mutual
agreement, shall have the right to make rules, not inconsistent with the terms
of this Agreement, governing the validity of Election Forms and the issuance and
delivery of the Merger Consideration, as applicable.
     (b) General Partners’ Interests. Each general partner interest of USRP
outstanding immediately prior to consummation of the Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.
     Section 6. Treatment of Interests in Aimco Subsidiary. The entire
membership interest in the Aimco Subsidiary immediately prior to the Effective
Time shall be converted into all of the Units of the Surviving Entity.
     Section 7. Appraisal Rights. In connection with the Merger, the holders of
Units immediately prior to the Merger shall have the appraisal rights set forth
in Exhibit A hereto.
     Section 8. Covenants. Aimco OP agrees to pay for, or reimburse USRP for,
all expenses incurred by USRP in connection with the Merger. Aimco OP agrees to
pay cash or issue and deliver common units of Aimco OP to the former holders of
Units, in accordance with section 5(a) of this Agreement.
     Section 9. Conditions to the Merger.
     (a) The Merger shall not occur unless and until the Merger has been
approved or consented to by a majority in interests of Units.
     (b) Notwithstanding any provisions of this Agreement to the contrary, none
of the parties hereto shall be required to consummate the transactions
contemplated hereby if any third-party consent, authorization or approval that
any of the parties hereto deem necessary or desirable in connection with this
Agreement, or the consummation of the transactions contemplated hereby, has not
been obtained or received.

2



--------------------------------------------------------------------------------



 



     Section 10. Tax Treatment. The parties hereto intend and agree that, for
Federal income tax purposes, (i) any payment of cash for Units shall be treated
as a sale of such Units by such holder and a purchase of such Units by Aimco OP
for the cash so paid under the terms of this Agreement in accordance with the
guidelines set forth in Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4),
and (ii) each such holder of Units who receives cash explicitly agrees and
consents to such treatment. Furthermore, the parties hereto intend and agree
that, for Federal income tax purposes, (x) any exchange of Units for partnership
common units of Aimco OP under the terms of this Agreement shall be treated in
accordance with Sections 721 and 731 of the Internal Revenue Code of 1986, as
amended, and (y) each such holder of Units who accepts partnership common units
of Aimco OP explicitly agrees and consents to such treatment. Any cash and/or
partnership common units of Aimco OP to which a holder of Units is entitled
pursuant to this Agreement shall be paid only after the receipt of a consent
from such holder that, for Federal income tax purposes, the receipt of cash
and/or partnership common units of Aimco OP shall be treated as described in
this Section 10.
     Section 11. Further Assurances. From time to time, as and when required by
the Surviving Entity or by its successors and assigns, there shall be executed
and delivered on behalf of the Aimco Subsidiary such deeds and other
instruments, and there shall be taken or caused to be taken by the Aimco
Subsidiary all such further actions, as shall be appropriate or necessary in
order to vest, perfect or confirm, of record or otherwise, in the Surviving
Entity the title to and possession of all property, interests, assets, rights,
privileges, immunities, powers, franchises and authority of the Aimco
Subsidiary, and otherwise to carry out the purposes of this Agreement, and the
officers and directors of U.S. Realty I are fully authorized, in the name and on
behalf of the Aimco Subsidiary or otherwise, to take any and all such action and
to execute and deliver any and all such deeds and other instruments.
     Section 12. Amendment. Subject to applicable law, this Agreement may be
amended, modified or supplemented by written agreement of the parties hereto at
any time prior to the consummation of the Merger with respect to any of the
terms contained herein.
     Section 13. Abandonment. At any time prior to consummation of the Merger,
this Agreement may be terminated and the Merger may be abandoned without
liability to any party hereto by any of the Aimco Subsidiary, Aimco OP or USRP,
in each case, acting in its sole discretion and for any reason or for no reason,
notwithstanding approval of this Agreement by any of the members of the Aimco
Subsidiary, the partners of USRP or the general partner of Aimco OP.
     Section 14. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the conflict of law provisions thereof.
     Section 15. No Third-Party Beneficiaries. No provision of this Agreement is
intended to confer upon any person, entity, or organization other than the
parties hereto any rights or remedies hereunder, other than the appraisal rights
given to holders of Units pursuant to Section 7.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, USRP, the Aimco Subsidiary and Aimco OP have caused
this Agreement to be signed by their respective duly authorized officers as of
the date first above written.

            U.S. REALTY PARTNERS LIMITED PARTNERSHIP
      By:   U.S. Realty I Corporation         Its Corporate General Partner     
      By:   /s/ Derek S. McCandless       Name:   Derek S. McCandless       
Title:   Senior Vice President            By:   Aimco Properties, L.P.        
Its Individual General Partner            By:   AIMCO-GP, Inc.         its
General Partner   

                By:   /s/ Derek S. McCandless         Name:   Derek S.
McCandless          Title:   Senior Vice President   

            AIMCO USRP MERGER SUB LLC
      By:   Aimco Properties, L.P.         Its sole Member            By:  
AIMCO-GP, Inc.         its General Partner            By:   /s/ John Bezzant    
  Name:   John Bezzant        Title:   Senior Vice President        AIMCO
PROPERTIES, L.P.
      By:   AIMCO-GP, Inc.,         its General Partner            By:  
/s/ John Bezzant       Name:   John Bezzant        Title  Senior Vice President 

[Signature Page — Merger Agreement]

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Appraisal Rights of Limited Partners
     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Agreement and Plan of Merger, dated as of
October 8, 2010 (the “Merger Agreement”), by and among U.S. Realty Partners
Limited Partnership, a Delaware limited partnership (“USRP”), AIMCO USRP Merger
Sub LLC, a Delaware limited liability company (the “Aimco Subsidiary”), and
AIMCO Properties, L.P., a Delaware limited partnership (“Aimco OP”). In
connection with the Merger, limited partners of USRP shall have the following
appraisal rights:
     (a) Any limited partner who holds Units on the effective date of the Merger
who has not consented to the merger (the “Nonconsenting Limited Partners”) and
who has otherwise complied with paragraph (b) hereof shall be entitled to an
appraisal by arbitration of the fair value of the Nonconsenting Limited
Partner’s Units. This arbitration shall be conducted in Denver, Colorado, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association by a panel of three arbitrators selected by Aimco OP. Any
arbitration award shall be appealable in the Federal District Court located in
Denver, Colorado.
     (b) Within 10 days after the effective date of the Merger, Aimco OP shall
notify each of the Nonconsenting Limited Partners of the consummation of the
Merger, the effective date of the Merger and that appraisal rights are available
for any or all Units held by Nonconsenting Limited Partners, and shall include
in such notice a copy of this Exhibit. Such notice shall include an Election
Form pursuant to which Nonconsenting Limited Partners may elect an appraisal by
arbitration of the fair value of their Units pursuant to paragraph (a) hereof.
Any limited partner who holds Units on the effective date of the Merger and who
has not consented to the Merger shall be entitled to receive such notice and
may, within 30 days after the date of mailing of such notice (such 30th day
being the “Election Deadline”), demand from Aimco OP the appraisal of his or her
Units by making the appropriate election in the Election Form in accordance with
the instructions thereto. Each completed Election Form must be delivered to the
address, and within the time period, specified in the instructions to the
Election Form. If a Nonconsenting Limited Partner fails to properly complete an
Election Form or return it to the correct address within the specified time
period, such Nonconsenting Limited Partner shall be deemed to have elected not
to seek an appraisal of his or her Units, and will be deemed to have elected the
Cash Consideration.
     (c) At any time prior to the Election Deadline, any Nonconsenting Limited
Partner who has made a demand for appraisal of his or her Units shall have the
right to withdraw his or her demand for appraisal and to accept the Cash
Consideration payable pursuant to the Merger Agreement. Nonconsenting Limited
Partners who wish to withdraw their demands must do so in writing delivered to
Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail at 12
Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2349. At any
time prior to 20 days after the Election Deadline, any Nonconsenting Limited
Partner who has complied with the requirements of subsections (a) and
(b) hereof, upon written request, shall be entitled to receive from Aimco OP a
statement setting forth the aggregate number of Units with respect to which
Nonconsenting Limited Partners have made demands for appraisal and the aggregate
number of holders of such Units. Such written statement shall be mailed to the
Nonconsenting Limited Partner within 10 days after such Nonconsenting Limited
Partner’s written request for such a statement is received by Aimco OP or within
20 days after the Election Deadline, whichever is later.
     (d) Upon the submission of any such demand by a Nonconsenting Limited
Partner, Aimco OP shall, within 40 days after the Election Deadline, submit to
the arbitration panel a duly verified list containing the names and addresses of
all Nonconsenting Limited Partners who have demanded payment for their Units and
with whom agreements as to the value of their Units have not been reached with
Aimco OP. The arbitration panel shall give notice of the time and place fixed
for the hearing of such demand by registered or certified mail to Aimco OP and
to the Nonconsenting Limited Partners shown on the list at the addresses therein
stated. The forms of the notices shall be approved by the panel, and the costs
thereof shall be borne by Aimco OP.
     (e) At the hearing on such demand, the panel shall determine the
Nonconsenting Limited Partners who have become entitled to appraisal rights
hereunder.

5



--------------------------------------------------------------------------------



 



     (f) After determining the Nonconsenting Limited Partners entitled to an
appraisal, the panel shall appraise the Units, determining their fair value
exclusive of any element of value arising from the accomplishment or expectation
of the Merger, together with interest, if any, to be paid upon the amount
determined to be the fair value. In determining such fair value, the panel shall
take into account all relevant factors. Unless the panel in its discretion
determines otherwise for good cause shown, interest from the effective date of
the Merger through the date of payment of the judgment shall be compounded
quarterly and shall accrue at 5% over the Federal Reserve discount rate
(including any surcharge), as established from time to time during the period
between the effective date of the Merger and the date of payment of the
judgment. Upon application by Aimco OP or by any Nonconsenting Limited Partner
entitled to participate in the appraisal proceeding, the panel may, in its
discretion, proceed with the appraisal prior to the final determination of the
Nonconsenting Limited Partners entitled to an appraisal. Any Nonconsenting
Limited Partner whose name appears on the list submitted by Aimco OP pursuant to
paragraph (d) hereof may participate fully in all proceedings until it is
finally determined that such Nonconsenting Limited Partner is not entitled to
appraisal rights hereunder.
     (g) The panel shall direct the payment of the fair value of the Units,
together with interest, if any, by Aimco OP to the Nonconsenting Limited
Partners entitled thereto. Payment shall be so made to each such Nonconsenting
Limited Partner upon the receipt by Aimco OP of the written consent from such
Nonconsenting Limited Partner that, for federal income tax purposes, the
issuance of cash for the Units shall be treated as a sale of the Units by the
owner and a purchase of such Units by Aimco OP for the cash consideration so
paid under the terms of the Merger Agreement in accordance with the guidelines
set forth in Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4).
     (h) The costs of the proceeding may be determined by the panel and taxed
upon the parties as the panel deems equitable in the circumstances. Upon
application of a Nonconsenting Limited Partner, the panel may order all or a
portion of the expenses incurred by any Nonconsenting Limited Partner in
connection with the appraisal proceeding, including, without limitation,
reasonable attorney’s fees and the fees and expenses of experts, to be charged
pro rata against the value of all the interests entitled to an appraisal.
     (i) From and after the effective date of the Merger, no Nonconsenting
Limited Partner who has demanded appraisal rights as provided in paragraph
(b) hereof shall be entitled to vote such Units for any purpose or to receive
payment of distributions on such interests (except distributions payable as of a
record date prior to the effective date of the Merger); provided, however, that
if such Nonconsenting Limited Partner shall deliver to Aimco Properties, L.P.,
c/o Eagle Rock Proxy Advisors, LLC, by mail at 12 Commerce Drive, Cranford, New
Jersey, 07016, or by fax at (908) 497-2349, a written withdrawal of such
Nonconsenting Limited Partner’s demand for an appraisal and an acceptance of the
Cash Consideration payable pursuant to the Merger Agreement, either as provided
in paragraph (c) hereof or thereafter with the written approval of Aimco OP,
then the right of such Nonconsenting Limited Partner to an appraisal shall
cease. Notwithstanding the foregoing, no appraisal proceeding before the panel
shall be dismissed as to any Nonconsenting Limited Partner without the approval
of the panel, and such approval may be conditioned upon such terms as the panel
deems just.

6